Citation Nr: 1522060	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from January 1986 to January 1989.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in September 2014 in support of this claim; the transcript of the hearing has been associated with the virtual (paperless) record.


FINDINGS OF FACT

1.  The service-connected disabilities are rated as follows: migraine headaches, 50 percent disabling; right ankle reconstruction, 20 percent disabling; residuals of left ankle sprain, 10 percent disabling; degenerative disc disease of the lumbar spine status post laminectomy, 10 percent disabling; and left fifth boxer's fracture, noncompensable.  The combined evaluation is 70 percent (when employing the bilateral factor of 2.8 percent), effective from June 2012.

2.  Considering the totality of the circumstances, these service-connected disabilities are so severe as to preclude the Veteran from obtaining or maintaining employment, physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience and training.



CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board is granting a TDIU, so the Veteran is receiving the requested benefit in full.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. § 3.159 because this is inconsequential.  

The Board also sees that there was additional evidence added to the claims folder after the November 2013 statement of case (SOC) was issued, to include but not limited to, records from the Social Security Administration (SSA), reports of VA examination dated in September 2014 and April 2015, and VA outpatient treatment records dated between November 2013 and April 2015.  The Veteran did not waive initial RO consideration of this additional evidence; however, given the favorable outcome there is no prejudice to the Veteran in considering this additional evidence in the first instance, so the Board is proceeding with appellate disposition of this TDIU claim.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  But disabilities resulting from common etiology or single accident or affecting both upper or lower extremities will be considered as one disability in determining whether these threshold minimum rating requirements are met.  Id.

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.   38 C.F.R. § 3.341.  See also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) (2014). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2014).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2014). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Here, service connection is currently in effect for: migraine headaches, 50 percent disabling; right ankle reconstruction, 20 percent disabling; residuals of left ankle sprain, 10 percent disabling; degenerative disc disease of the lumbar spine status post laminectomy, 10 percent disabling; and left fifth boxer's fracture, noncompensable.  The combined evaluation is 70 percent (when employing the bilateral factor of 2.8 percent), effective from June 2012.  See September 2014 RO rating code sheet.  Therefore, the Veteran satisfies the percentage requirements of § 4.16(a) for consideration of a TDIU, that is, without having instead to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected disabilities since they preclude him from working in a substantially gainful occupation that is consistent with his level of education, prior work experience and training.

Significantly, the Veteran worked as a Registered Nurse.  He submitted copies of shift cancellations (by his request) on multiple occasions between 2010 and 2011 for back and foot pain.  He also submitted an attendance calendar showing he used 47 days of leave under the Family Medical Leave Act between January 2012 and May 2012.  The employer noted the Veteran had foot surgery in January 2012 and back surgery in April 2012.  

A statement from the Veteran's attending physician, Dr. GRW, dated in May 2012 shows he had lumbar disc displacement and underwent a L5 hemilaminectomy and L4-5 discectomy in April 2012.  Dr. GRW indicated that the Veteran was totally disabled and prevented from working from the date of surgery.  In a statement dated in May 2012, Dr. GRW noted the Veteran could only return to work with restrictions, no lifting over 20 pounds and no standing longer than 40 minutes.

Statements from the Veteran's wife revealed the Veteran often missed work because of migraine headaches.  The Veteran's brother further stated that the Veteran had to take off work due to migraines because could not perform his job as a Registered Nurse. 

The July 2012 VA examiner found the Veteran's right ankle reconstruction would have moderate to severe impact on his ability to perform physical employment and no to mild impact on his ability to perform sedentary employment due to pain, reported fatigue, decreased range of motion,  and instability, which would impact increased walking, standing, and  squatting.  The examiner also noted that the Veteran was on narcotics to control pain, which would have the potential to impair functioning mentally and physically.  The left ankle sprain was said to have a moderate impact on his ability to perform physical employment and no to mild impact on sedentary due to pain and reported fatigue with increased walking and standing.  

Migraine headaches would have moderate to severe impact on ability to perform physical or sedentary employment due to pain and drowsiness from the medications.  His back condition would have moderate to severe impact on his ability to perform physical employment and mild impact on his ability to perform sedentary due to pain and decreased range of motion, which would affect lifting, pulling, bending, and increased sitting.  His narcotics would have the potential to impair functioning both mentally and physically. 

In an October 2012 letter Dr. KEH indicated the Veteran became his patient in September 2012.  Dr. KEH noted the Veteran had a number of co-morbidities and was on multiple medications.  He indicated the Veteran was a Registered Nurse at a hospital, but had been on disability leave for over a month and had been on general medical leave due to medications he took to control pain.  Dr. KEH indicated the Veteran had limited abilities to perform his duties effectively.  The Veteran had been employed in 2012 for only six weeks and had been on disability and convalescence leave, which left "no hope of gainful employment."  The examiner opined the Veteran's service-connected disabilities impaired the Veteran's ability to sustain gainful employment.  Dr. KEH further statement that especially since the Veteran was a Registered Nurse, he did "not see that he [was] capable of any useful employment."  

The September 2014 VA examiner noted the Veteran was not employed and had started to receive SSA disability benefits.  The examiner opined the Veteran's ankle disability impacted his ability to work.  The examiner indicated there would be 
limitations with physical activities that required prolonged walking and standing due to pain and limited movement. There was no limit with sedentary employment.  The Veteran's migraine headaches were also said to impact his ability to work in that when he had a headache he had to lie in dark room.  The Veteran indicated that he missed worked when employed due to headaches to the point where he was "let go" from work.

During his September 2014 hearing before the Board, the Veteran testified that he had been adjudged disabled by SSA for his service-connected disabilities.   An October 2014 letter from SSA reveals the Veteran last engaged in substantial gainful activity in April 2012.  The adjudicator noted the Veteran had severe impairments, to include his lumbar spine, bilateral ankles, and migraine headaches.  The adjudicator further found the Veteran was unable to perform any past relevant work as the demands of his past relevant work (nursing) exceeded his residual functional capacity.  It was also determined that the Veteran's job skills did not transfer to other occupations with his residual functional capacity and that given his age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.  He was found disabled as of April 2012.  

Finally, an April 2015 VA examiner noted the Veteran underwent a total right ankle replacement in January 2015, which impacted his ability to perform any type of occupational tasks such as standing, walking, lifting, and sitting.

Although there is suggestion from this collective body of evidence that sedentary employment (though not also physically labor intensive employment) is still a viable possibility with regard to his back and ankle disabilities, the Board disagrees with any such notion.  Especially since the VA examiners further found that the Veteran was on narcotics to control pain, which would have the potential to impair functioning mentally and physically.  Moreover, the Veteran's migraine headaches alone were found to have moderate to severe impact on his ability to perform both physical and sedentary employment due to pain and drowsiness from the medications.  Finally, the VA examiners failed to take into account the Veteran's work history and capacity to actually perform sedentary employment, i.e., the training needed, level of education, experience, etc., and these, too, are valid considerations that must be factored into this determination.

All of this is significant because, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 
26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 , but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In light of his occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficiently severe to render him unable to obtain or maintain any form of substantially gainful employment in accordance with his occupational background and education level.  While there equally is no doubting he has additional impairment because of nonservice-connected conditions, the fact remains that he is ill-equipped for the only remaining type of work he can supposedly do (sedentary) with mild to no impact by the service-connected back and ankle disabilities even if you exclude these nonservice-connected conditions and only, instead, consider the impact of his service-connected disabilities.  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


